Title: To Benjamin Franklin from James Hutton, 13 September 1783
From: Hutton, James
To: Franklin, Benjamin


          
            Dear Old Friend
            13. Septr. 1783
          
          I am desired by a 50 years dear friend to recommend to you a Mr Blount & his
              Lady who intend residing some years in
            France, they are People of Fortune and Mr Blount is a man of Science & very
            ambitious for the Honour of your Acquaintance; He is of a very ancient and Respectable
            Family in Oxfordshire. Now I know your kind
            Regard for me, and there fore I beg the Favour of you to give Mr Blount the Happiness of
            your acquaintance. I can trust the Character given of him to me by my old 50 years
            Friend, as if I knew him myself. I give you again Joy of Peace.
          Peace is my dear Delight—not Fleury’s more. It has pleasd God to take away our senses for a
            time may He restore them to us, when He sees what He has not seen yet that we may know
            when we are well. Now all is so far over I shall look for next Spring to have the
            Happiness of seeing you. Once more I am in earnest when I desire you to recieve Mr
            Blount as one who I am assured will answer the warmest Praises I could give him. You
            will I hope have opportunity of introducing him if He desires it, to some of your French
            Friends especially to our dear Du Pont.
            I am with all that old personal Friendship & Gratitude I have long felt for you Dear
            Old Friend your most obliged & affectionate Servant
          
            James Hutton
            Dr Franklin.
          
         
          Addressed: To / Dr Franklin / Passy
        